FILED IN
                                                            2nd COURT OF APPEALS
                                      December 19, 2017       FORT WORTH, TEXAS
                                                            12/19/2017 1:11:37 PM
                                                                DEBRA SPISAK
Court of Appeals                                                     Clerk
Second District of Texas
Tarrant County Justice Center
401 W. Belknap, Suite 9000
Fort Worth, Tx 76196



ATTENTION: Rose


      Re:    CZ # 2017-005599-1 / 02-17-00356-CV

             Style: Joy Ouma v. Shahnaz Farahi


On the above-styled case, no request or payment has been made for the
Reporter’s Record.




                                      Respectfully,



                                      Beckee Partin, CSR